Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147975                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147975
                                                                    COA: 317806
                                                                    Washtenaw CC: 05-001735-FH
  DARRELL BURROWS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 23, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           t0127
                                                                               Clerk